Order entered September 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00824-CV

                       MATTHEW MALOUF, ET AL., Appellants

                                             V.

                    ELANA SPITZBERG TRUST, ET AL., Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-11-14800-K

                                         ORDER
       We GRANT appellants’ September 4, 2015 motion for an extension of time to file a

brief. Appellants shall file a brief by OCTOBER 9, 2015.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE